                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          No. 5:16-CR-224-2H
                           No. 5:18-CV-345-H




COURTNEY LAVELLE MEREDITH,          )
     Petitioner,                    )
                                    )                  ORDER
     v.
                                    )
UNITED STATES OF AMERICA,           )
     Respondent.                    )


     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #95].            The government

filed a motion to dismiss, [DE #99], to which petitioner responded,

[DE #103].   In his response to the government’s motion to dismiss,

petitioner alleges, among other claims, counsel did not present a

plea agreement offer to him.      [DE #103 at 2-3].

     The government is directed to file a reply to petitioner’s

response, [DE #103], specifically addressing this claim within

twenty-one (21) days of the entry of this order.        Petitioner shall

have twenty-one (21) days to file a sur-reply, if any.

     This 28th day of July 2020.



                            __________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#35



       Case 5:16-cr-00224-H Document 108 Filed 07/29/20 Page 1 of 1
